Fourth Court of Appeals
                                      San Antonio, Texas
                                  MEMORANDUM OPINION
                                         No. 04-13-00286-CV

                         Alberto TREVINO, III and Eloisa Trevino-Yglecias,
                                          Appellants

                                            v.
     Gloria Lopez TREVINO, Individually, and on behalf of the Estate of Alberto Trevino,
Ethelina Gloria Lopez TREVINO, Individually, and on Behalf of the Estate of Alberto Trevino,
                                           Jr.,
                                        Appellee

                      From the 49th Judicial District Court, Zapata County, Texas
                                        Trial Court No. 8,257
                              Honorable Jose A. Lopez, Judge Presiding

PER CURIAM

Sitting:          Rebeca C. Martinez, Justice
                  Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: August 21, 2013

REVERSED AND RENDERED, TEMPORARY INJUNCTION DISSOLVED

           Appellants Alberto Trevino, III and Eloisa Trevino-Yglecias bring this interlocutory appeal

challenging the trial court’s order granting a temporary injunction. Based on this court’s opinion

in a related mandamus proceeding, we reverse the judgment of the trial court and render judgment

dissolving the temporary injunction. See In re the Estate of Alberto Trevino, Jr., No. 04-13-00404-

CV (Tex. App.—San Antonio Aug. 21, 2013) (orig. proceeding), issued simultaneously with this

opinion.
                                                                                     04-13-00286-CV


       On June 24, 2013, relator Alberto Trevino, III filed a petition for writ of mandamus

complaining of the trial court’s order transferring the underlying probate proceeding from the

constitutional county court in Zapata County to the 49th Judicial District Court in Zapata County.

This court concluded that the county court abused its discretion in transferring the underlying

probate proceeding to the district court before a matter in the proceeding had become contested.

We further held that the district court’s subsequent orders were void. We thus conditionally

granted relator’s petition for writ of mandamus and returned the cause to the constitutional county

court in Zapata County for further proceedings. See In re the Estate of Alberto Trevino, Jr., No.

04-13-00404-CV.

       Accordingly, we hold that the district court acted without jurisdiction in granting the

temporary injunction at issue in this interlocutory appeal, and therefore the order granting

temporary injunction is void. The trial court’s order granting the temporary injunction is reversed,

and judgment is rendered dissolving the temporary injunction. The motion for temporary orders

filed by appellee on July 15, 2013 is denied as moot.



                                                  PER CURIAM




                                                -2-